Per Curiam,
This appeal presents the single question whether a bona fide indorsee and holder, for value, without notice and before maturity, of a promissory note given in a “ stock gambling ” transaction can recover against the maker. This is not the case of a note made void under the Act of April 22, 1794, P. L. 181, section 8. While the law of this state is exceptional in dealing with certain stock transactions known as “ wagering contracts,” none of our cases has gone the length that is here contended for by the defendant. Our decisions under the act of 1794, supra, are expressly grounded on the fact that the notes in question therein were declared void by the statute: Unger v. Boas, 13 Pa. 601; Harper v. Young, 112 Pa. 419. In the former case, Mr. Justice Burnside said: “Lord Mansfield declared the law to be settled, ‘ that a holder coming fairly by the note or bill, has nothing to do with the transaction between the original parties, except perhaps in the single case (which he calls a hard one) of a note for money won at play.’ ” The exceptional case thus noted by Lord Mansfield, was so decided because the English statute made the note absolutely void. In the case at bar, no such statute exists ; and, in the absence thereof, we are quite unwilling to burden commercial paper with any such impedimenta as that claimed by the defendant. The learned trial judge was clearly right in affirming plaintiff’s points for charge and in refusing those of the defendant. Neither of the specifications of error is sustained.
Judgment affirmed.